Willard Bartlett, J.:
This is an action to set aside a decree annulling the marriage of the parties, which decree was granted in this court in 1888 at the instance of the husband. The wife alleges in substance that she was induced to refrain from defending that suit by false and fraudulent representations on the part of her husband, who promised that after the marriage was annulled he would make her his wife by a ceremonial marriage to be celebrated by a regularly-ordained minister of the gospel.
The order under review permits the wife to amend her complaint *476by -inserting therein an allegation to the effect that she had and has a good and substantial defense upon the merits to the cause of action in her husband’s nullity suit.
It is objected that-the affidavit in support of the motion is made by the attorney when it ought to have been: made by the party, and that the attorney does not show that he 'possesses knowledge, information and belief sufficient to enable him to say that his client had or has any defense in the former action.
It appears, however, that Mrs. Everett was in Liverpool, Nova Scotia, when the affidavit was made. Her absence wrnuld have authorized her attorney to verify a pleading in her behalf, and the court at Special Term might well accept it as a sufficient reason why slie did not make the affidavit herself. The attorney’s statements are based largely on the proceedings in the prior litigation, and we think that they show him to be possessed of sufficient informa^ tion to entitle the affidavit to be received and considered on the motion.
The appellant also insists that the proposed amendment should not have been allowed because, even if permitted, it would not make the complaint good. It may be that more artistic pleading would require a specific statement of the grounds of the good defense which the wife alleges that she had in the nullity suit; but we are not prepared to say that the allegation in the form in which it is introduced by the amendment is not an issuable averment of a material fact. An amendment will not be refused unless it clearly appear that if granted it could be of no possible avail to the party seeking • it. (Campbell v. Campbell, 5 N. Y. Supp. 171.) In the Supreme Court it has not been the practice to determine the sufficiency of the proposed pleading on the motion for leave to amend. (Paddock v.. Barnett, 88 Hun, 881.)
It is furthermore argued that the laches of the plaintiff should have prevented the court below from granting her motion. A" delay from June to October, however, including, as it did, the summer vacation, can hardly be regarded as such procrastination as should preclude an amendment of the complaint—- least of all in a matrimonial action, where the interests of the public are always to some extent concerned as well as those of the parties. Nor are we disposed to interfere with the discretion of the learned judge at *477Special Term in- omitting to impose any costs upon the plaintiff as a condition of permitting the amendment.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.